Case 8:18-cv-02001-JVS-JDE Document 274-2 Filed 05/26/21 Page 1 of 2 Page ID
                                 #:14980



  1   Amanda R. Washton (Bar No. 227541)
      a.washton@conklelaw.com
  2   Sherron Wiggins (Bar No. 321819)
      s.wiggins@conklelaw.com
  3   CONKLE, KREMER & ENGEL
      Professional Law Corporation
  4   3130 Wilshire Boulevard, Suite 500
      Santa Monica, California 90403-2351
  5   Phone: (310) 998-9100
      Facsimile: (310) 998-9109
  6
      Peter A. Gergely (Pro Hac Vice)
  7   PGergely@merchantgould.com
      Ryan J. Fletcher, (Pro Hac Vice)
  8   RFletcher@merchantgould.com
      Zachary D. Kachmer (Pro Hac Vice)
  9   ZKachmer@merchantgould.com
      Paige S. Stradley, (Pro Hac Vice)
 10   PStradley@merchantgould.com
      MERCHANT & GOULD, P.C.
 11   1801 California St., Suite 3300
      Denver, CO 80202
 12   Telephone: (303) 357-1651
      Facsimile: (612) 332-9081
 13
      Attorneys for Defendants,
 14   True Wearables, Inc. and
      Marcelo Lamego
 15
                       IN THE UNITED STATES DISTRICT COURT
 16
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 17
                                  SOUTHERN DIVISION
 18
                                            ) Case No. 8:18-CV-02001-JVS-JDE
 19   MASIMO CORPORATION, a                 )
      Delaware corporation; and             )
 20   CERCACOR LABORATORIES, INC.,          ) DECLARATION OF PAIGE
      a Delaware corporation,               ) STRADLEY IN SUPPORT OF
 21               Plaintiffs,               )
                                            ) DEFENDANTS TRUE
 22         v.                              ) WEARABLES, INC.’S AND
                                            )
 23   TRUE WEARABLES, INC., a               ) MARCELO LAMEGO’S RULE
      Delaware corporation; and             ) 60 MOTION FOR RELIEF
 24   MARCELO LAMEGO, an individual,        ) FROM THE COURT’S
                                            )
 25               Defendants.               ) ORDER GRANTING
                                            ) PLAINTIFFS’ MOTION FOR
 26                                         ) PRELIMINARY INJUNCTION
                                            )
 27                                         )
                                            )
 28                                         )       REDACTED
Case 8:18-cv-02001-JVS-JDE Document 274-2 Filed 05/26/21 Page 2 of 2 Page ID
                                 #:14981



  1         I, Paige Stradley, declare and state as follows:
  2         1.     I am an attorney in the law firm of Merchant and Gould, P.C., and I
  3   am counsel of record for Defendants in the above-captioned case. I have personal
  4   knowledge of the matters set forth herein, and if I am called upon to testify, I
  5   could testify competently thereto.
  6         2.     Defendants reached out to Plaintiffs’ counsel on May 25, 2021
  7   requesting a meet and confer. Counsel for the parties met and conferred on May
  8   26, 2021.
  9         3.     Attached hereto as Exhibit A is a true and correct copy of excerpts
 10   from the deposition transcript of                  , taken on May 4, 2021.
 11         4.     Attached hereto as Exhibit B is a true and correct copy of excerpts
 12   from the deposition transcript of              , taken on May 11, 2021.
 13         5.     Attached hereto as Exhibit C is a true and correct copy of excerpts
 14   from the deposition transcript of                , taken on May 13, 2021.
 15         6.
 16                                                                             .
 17

 18

 19         I declare under penalty of perjury under the laws of the United States that
 20   the foregoing is true and correct.
 21

 22         Executed on May 26, 2021 at Minneapolis, Minnesota
 23

 24                                          /s/ Paige Stradley
 25                                           Paige Stradley

 26

 27

 28

                                               -1-
